As filed with the Securities and Exchange Commission on May30, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 E. Wisconsin Ave, 4th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period: March 31, 2012 Item 1. Schedule of Investments. CONGRESS LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS at March 31, 2012 (Unaudited) Shares Value COMMON STOCKS: 96.4% Banks: 2.5% BB&T Corp. $ Capital Goods: 6.7% Deere & Co. Roper Industries, Inc. United Technologies Corp. Consumer Durables & Apparel: 4.5% Coach, Inc. V.F. Corp. Consumer Services: 5.0% McDonald's Corp. Starbucks Corp. Diversified Financials: 2.0% Capital One Financial Corp. Energy: 10.4% Devon Energy Corp. Exxon Mobil Corp. National Oilwell Varco, Inc. Occidental Petroleum Corp. Schlumberger Ltd. Food & Staples Retailing: 2.2% Walgreen Co. Food, Beverage & Tobacco: 6.9% The Coca Cola Co. Kraft Foods, Inc. - Class A Mead Johnson Nutrition Co. Health Care Equipment & Services: 6.7% Becton, Dickinson and Co. Cerner Corp. * Intuitive Surgical, Inc. * Household & Personal Products: 2.3% Colgate-Palmolive Co. Insurance: 2.2% The Travelers Companies, Inc. Materials: 4.4% E.I. DuPont de Nemours & Co. Praxair, Inc. Information Services: 1.9% Google, Inc. * Retailing: 5.9% Dollar Tree, Inc. * The TJX Companies, Inc. Semiconductors & Semiconductor Equipment: 2.5% ARM Holdings PLC - ADR Software & Services: 10.0% Accenture PLC Check Point Software Technologies Ltd. * International Business Machines Corp. Teradata Corp. * Technology Hardware & Equipment: 14.1% Apple, Inc. * Cisco Systems, Inc. EMC Corp. * Juniper Networks, Inc. * QUALCOMM, Inc. Telecommunication Services: 1.9% American Tower Corp. Transportation: 4.3% Canadian National Railway Co. United Parcel Service, Inc. TOTAL COMMON STOCKS (Cost $13,552,410) SHORT-TERM INVESTMENT: 3.5% Money Market Fund: 3.5% Invesco Short-Term Prime Portfolio - Institutional Class, 0.130% (a) TOTAL SHORT-TERM INVESTMENT (Cost $615,574) TOTAL INVESTMENTS IN SECURITIES: 99.9% (Cost $14,167,984) Other Assets in Excess of Liabilities: 0.1% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ADR - American Depository Receipt (a) 7-day yield as of March 31, 2012. The cost basis of investments for federal income tax purposes at March 31, 2012 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Congress Large Cap Growth Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. Summary of Fair Value Exposure at March 31, 2012 (Unaudited) The Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: • Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 -Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3— Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's net assets as of March 31, 2012: Description Level 1 Level 2 Level 3 Total Common Stocks^ $ $
